Detailed Office Action
The communication dated 8/28/2020 has been entered and fully considered.
Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Objections
Claims 1, 3, 11, 14, and 16-19 are objected to because of the following informalities:  Applicant uses both Celsius and Fahrenheit.  In some cases these aren’t the same.  For example 85 degrees F is 29.44 Celsius not 29 Celsius.  Therefore there are multiple ranges depending on if F or C is used which leads to a question of which range the applicant is claiming.  Applicant should delete the Fahrenheit temperatures and use Celsius [see MPEP 608.01 (IV)].  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, and 16 are  rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,503,709 BURTON, hereinafter BURTON, in view of, if necessary, Handbook for Pulp and Paper Technologists by SMOOK, hereinafter SMOOK.
As for claims 1, 2, 5, and 10,  BURTON discloses providing a thickened pulp to a low temperature alkaline peroxide soaking in a HD tower (21) [Figure 1 and Figure 2].  The alkaline peroxide soaking treatment is at low temperature, high consistency, and a long period of time [col. 8 lines 59-65].  BURTON discloses the consistency of 15 to 20% which falls within the instant claimed range [col. 16 lines 44-45] and a time of 16 to 24 hours which falls within the claimed range [col. 16 line 45].  BURTON discloses a temperature of 40 to 50 degrees C which overlaps with the claimed range [col. 16 line 67].
BURTON discloses that the soaking treatment is in alkaline conditions a pH of 7-14 which encompasses the claimed range sufficient for obviousness. 
If necessary, SMOOK suggests that alkaline peroxide pH is best at a pH of 10.5 which falls within the claimed range.  The person of ordinary skill in the art would look to have a pH of 10.5 as pH over 10.5 causes excessive side reactions as suggested by SMOOK [pg. 179 col. 2 par. 1].
BURTON discloses a subsequent peroxygen bleaching stage at 85 to 90 degrees C which falls within the instant claimed range [col. 19 lines 55-60] which uses hydrogen peroxide [col. 20 lines 25-30].  BURTON discloses a retention time of 30 minutes [col. 12 line 67] which falls within the claimed range.
As for claim 3, BURTON discloses a temperature of 40 to 50 degrees C which overlaps with the claimed range [col. 16 line 67].
As for claim 4, BURTON discloses a of time of 16 to 24 hours which overlaps with the claimed range [col. 16 line 45].
As for claim 6, BURTON discloses 1.7% hydrogen peroxide on pulp [col. 24 Table 1] or 17 kg/metric ton pulp or 0.5 kg-mol hydrogen peroxide/metric ton pulp which falls within the claimed range.
As for claim 7, BURTON discloses 1.7% hydrogen peroxide on pulp [col. 24 Table 1].  
As for claim 8, BURTON discloses a retention time of 30 minutes [col. 12 line 67] which falls within the claimed range.
As for claim 16, BURTON discloses the features as per above and a of time of 16 to 24 hours which abuts with the claimed range [col. 16 line 45].

Claims 1-3 and 5-9 are  rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,169,495 LACHENAL, hereinafter LACHENAL, in view of Handbook for Pulp and Paper Technologists by SMOOK, hereinafter SMOOK.
As for claims 1, 2, and 8-9, LACHENAL discloses treating pulp with hydrogen peroxide [col. 3 lines 48-55].  LACHENAL discloses the bleaching time is 6 hours which falls within the claimed range [col. 3 line 54].  LACHENAL discloses the pH is 8.5 to 11.5 overlaps with the claimed range [col. 3 line 21].  LACHENAL discloses the temperature is 50 to 80 degrees C which falls within claimed range [col. 3 line 20].
LACHENAL does not disclose a subsequent bleaching step.  SMOOK discloses that after a peroxide bleaching a mixed sequence can be used using hydrosulfite, a reducing agent [pg. 185 col. 1].  The retention time is 1 to 2 hours which falls within the claimed range and temperature is 60 degrees C which falls within the claimed range.[pg. 184 col. 1 par. 2].
At the time of the invention it would be obvious to add the mixed bleaching hydrolsulfite stage of SMOOK to the peroxide bleaching of LACHENAL.  The person of ordinary skill in the art would be motivated to do so to increase brightness slightly higher [pg. 185 col. 1].  The person of ordinary skill in the art would expect the brightness gains to be additive [pg. 185 col. 1].
As for claim 3, LACHENAL discloses the temperature is 50 to 80 degrees C which overlaps with the claimed range [col. 3 line 20].
As for claim 5, LACHENAL discloses the pH is 8.5 to 11.5 which encompasses the claimed range [col. 3 line 21].  
As for claims 6 and 7, LACHENAL discloses the total peroxide was 4% or 40 kg peroxide per metric ton pulp or [col. 3 line 47] or 1.18 kg-mole peroxide/metric ton pulp which falls within the claimed ranges.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,169,495 LACHENAL, hereinafter LACHENAL.
As for claims 11-13, LACHENAL discloses treating pulp with hydrogen peroxide [col. 3 lines 48-55].  LACHENAL discloses the bleaching time is 6 hours which falls within the claimed range [col. 3 line 54].  LACHENAL discloses the pH is 8.5 to 11.5 overlaps with the claimed range [col. 3 line 21].  LACHENAL discloses the temperature is 50 to 80 degrees C which overlaps the claimed range [col. 3 line 20].
LACHENAL discloses the total peroxide was 4% or 40 kg peroxide per metric ton pulp or [col. 3 line 47] or 1.18 kg-mole peroxide/metric ton pulp which falls within the claimed ranges.

Claims 1, 3, 4, 6-8, and 10 are  rejected under 35 U.S.C. 103 as being unpatentable over U.S. 3,462,344 KINDRON et al., hereinafter KINDRON, in view of Handbook for Pulp and Paper Technologists by SMOOK, hereinafter SMOOK.
As for claim 1, KINDRON discloses treating a pre-bleached pulp [claim 1] at a consistency of 6 to 25% which overlaps the instant claimed range [claim 4], with hydrogen peroxide [claim 1], at a pH of 2.5 to 9.5 which abuts the instant claimed range [claim 1].  KINDRON discloses a temperature of 120 to 160 degrees F [claim 6] which overlaps the instant claimed range. KINDRON discloses 15 minutes to 16 hours [claim 1] which overlaps with the instant claimed range.
The pulps can have been bleached previously [col. 3 lines 10-30].  This includes extraction “E’ stage and a “C” stage”.
KINDRON does not explicitly disclose the extraction “E” or “C” stage temperature or duration.
SMOOK discloses that a chlorine stage  “C” stage is 45-90 minutes which falls within the claimed range [pg.171 col. 1] and a temperature as high as 60 degrees C which overlaps the instant claimed range.
SMOOK discloses that an E-stage can last up to 2 hours which overlaps the instant claimed range.  SMOOK discloses 60 to 80 degrees C which falls within the claimed range [pg. 174 col. 1 last 2 paragraphs].  
At the time of the invention it would be obvious to the person of ordinary skill in the art to apply the known and conventional conditions of a known C or E stage of SMOOK to the C and/or E stage of KINDRON. The person of ordinary skill in the art would expect success using the stage parameters that are conventional.  
As for claim 3, KINDRON discloses a temperature of 120 to 160 degrees F [claim 6] which overlaps the instant claimed range.
As for claim 4, KINDRON discloses 15 minutes to 16 hours [claim 1] which overlaps with the instant claimed range.
As for claim 6, KINDRON discloses 0.01 to 0.5% hydrogen peroxide [claim 1] or 0.1 to 5 kg peroxide per metric ton pulp (or 0.0029 kg-mole peroxide/metric ton pulp – 0.147 kg-mole peroxide/metric ton pulp) which overlaps the instant claimed range
As for claim 7, KINDRON discloses 0.01 to 0.5% hydrogen peroxide [claim 1] which overlaps the instant claimed range.
As for claim 8, SMOOK discloses that a chlorine stage  “C” stage is 45-90 minutes which falls within the claimed range [pg.171 col. 1].
As for claim 10, SMOOK discloses that peroxide can be added to the E-stage [pg. 175 col. 1 last 2 lines].
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 3,462,344 KINDRON et al., hereinafter KINDRON
As for claim 11, KINDRON discloses treating a pre-bleached pulp [claim 1] at a consistency of 6 to 25% which overlaps the instant claimed range [claim 4], with hydrogen peroxide [claim 1], at a pH of 2.5 to 9.5 which abuts the instant claimed range [claim 1].  KINDRON discloses a temperature of 120 to 160 degrees F [claim 6] which overlaps the instant claimed range. KINDRON discloses 15 minutes to 16 hours [claim 1] which overlaps with the instant claimed range.
KINDRON discloses 0.01 to 0.5% hydrogen peroxide [claim 1] or 0.1 to 5 kg peroxide per metric ton pulp (or 0.0029 kg-mole peroxide/metric ton pulp – 0.147 kg-mole peroxide/metric ton pulp) which overlaps the instant claimed range
As for claim 12, KINDRON discloses 0.0029 kg-mole peroxide/metric ton pulp – 0.147 kg-mole peroxide/metric ton pulp as per above which is outside of the claimed range.  However, changes in concentration are typically prima facie obvious.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."

Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.

In re Aller, 220 F.2d 54, 456, 105 USPQ 233, 235 (CCPA 1955) 

Furthermore, the person of ordinary skill in the art would expect increasing the peroxide concentration would further increase the brightness of the resultant pulp.
As for claim 13, KINDRON discloses 0.01 to 0.5% hydrogen peroxide [claim 1] which overlaps with the claimed range.
As for claim 14, KINDRON discloses treating a pre-bleached pulp [claim 1] at a consistency of 6 to 25% which overlaps the instant claimed range [claim 4], with hydrogen peroxide [claim 1], at a pH of 2.5 to 9.5 which abuts the instant claimed range [claim 1].  KINDRON discloses a temperature of 120 to 160 degrees F [claim 6] which overlaps the instant claimed range. KINDRON discloses 15 minutes to 16 hours [claim 1] which overlaps with the instant claimed range.
KINDRON discloses 0.01 to 0.5% hydrogen peroxide [claim 1] or 0.1 to 5 kg peroxide per metric ton pulp (or 0.0029 kg-mole peroxide/metric ton pulp – 0.147 kg-mole peroxide/metric ton pulp).  KINDRON discloses an increase brightness from 86.6 to 91.9 (GE brightness; after conversion of ISO the difference is about 5) using only 0.06% hydrogen peroxide [Table 3].  Assuming the worst case scenario that the 0.147 kg-mole does not increase brightness further then it is 34 ISO brightness points per kg-mole peroxide (5/0.147) which is greater than the claim of at least 27.1 ISO points per kg-mole peroxide.
As for claim 15, KINDRON discloses 0.01 to 0.5% hydrogen peroxide [claim 1] which abuts with the claimed range.  KINDRON discloses an increase brightness from 86.6 to 91.9 (GE brightness; after conversion of ISO the difference is about 5) using only 0.06% hydrogen peroxide [Table 3].  Assuming the worst case scenario that the 0.5% does not increase brightness further then it is 10 ISO brightness points per % peroxide applies which is greater than the claim of at least 8 ISO points per % peroxide applied.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2,514,503 McEWEN, hereinafter McEWEN.
As for claim 16, McEWEN discloses a pulp treated with peroxide and alkali [col. 3 lines 50-55] at a pH of 10.5 to 10.8 which falls within the claimed range [col. 4 line 42].  McEWEN discloses the pulp consistency is greater than 25% [col. 3 line 36] which overlaps with the claimed range.  McEWEN discloses a temperature of 15 to 30 degrees C [col. 4 lines 55-57] which overlaps with the claimed range. McEWEN discloses that the pulp can be treated for days [col. 7 table].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748